DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0101] of the specification discloses “forehead fixing means 221 and head fixing means 220”.  Therefore, “forehead fixing means and the head fixing means” described in claim 4 has been interpreted to be “straps” or equivalent structures based on the disclosure in Applicant’s specification which includes (fig.7).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 4-10 are objected to because of the following informalities:  said claims in the preamble recites “the apparatus”, however, independent claim preamble is directed to “a cervicothoracic spine restorator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation, “main body having a curved outer top face closely contacting a cervical spine and a spine in a fixed manner” positively recites part of the human body as to claim 1.  
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claims 2-10 are rejected under the same statutory class since they depend directly or indirectly on rejected base claim 1 and therefore, contain the same deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsien U.S. Patent No. (5,279,310).
With respect to claim 1, Hsien discloses a cervicothoracic spine restorator or a spinal column correction device (abstract) and (figs.1-5) comprising: a main body (10, 20 and 30, figs.3-4) having a curved outer top face (as shown in the reproduced image of fig.4 below) closely contacting a cervical spine (at 10 head rest, fig.5) and a spine (at 20 which contact the lumbar region of the body, fig.5) in a fixed manner ([Col.2], lines 6-16); and fixing means including a fixing strap (26, figs.3-4) outwardly extending from a right or left side face of the main body and protruding outwardly to surround a lower side face of the main body ([Col.2], lines 20-22) and (fig.4).  

    PNG
    media_image1.png
    718
    487
    media_image1.png
    Greyscale

With respect to claim 2, Hsien discloses the main body includes a cervical spine support portion (element 10) protruding upwardly to support a cervical spine to be kept in a C-shape (the C-shaped configuration is shown in fig.5), wherein a head support groove (12, fig.4) is defined in 
With respect to claim 3, Hsien discloses the back support portion includes a recess (24) and ([Col.2], lines 22-23)  inwardly defined in a right or left lateral edge thereof to facilitate contraction of a back muscle (fig.4).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsien as applied to claim 2 above, and further in view of Graham U.S. Patent No. (5,382,226).
With respect to claim 4, Hsien substantially discloses the apparatus further comprises: head fixing means or strap (26) spaced from a top of the cervical spine support portion to except and forehead fixing means protruding outwardly from one side of the head fixing means to fix a forehead.  
Graham however, teaches a cervical traction/and exercise device adapted to be secured about the head and neck for imparting the desired lordotic shape into the cervical region of the spine and manipulating the spine and surrounding tissue to promote fluid and cellular exchange in and around the intervertebral discs (abstract). The cervical traction/exercise device further comprises one or more straps secured to the frame which extended about the wearer's forehead and/or under jaw to secure the traction device to the user's head (as shown in fig.1) and ([Col.1],lines 35-40).
In view of the teachings of Graham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spine restorator of Hsien by incorporating a forehead fixing means protruding outwardly from one side of the head fixing means to fix a forehead for securing the head of the user to the main body in order to provide therapy to the spinal column of the user. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsien as applied to claim 19 above, and further in view of Kim U.S. Publication No. (2017/0112702 A1).
With respect to claim 5, Hsien substantially discloses the invention as claimed except at least one roughness structure protruding outwardly from a top of the main body.  
Kim however, teaches a spinal column support (fig.15) for supporting a user's spinal column (abstract)comprising a stimulation crest (raised portions at 127 in fig.15) which protrude at the left and right sides of the inner trough 123 and stimulate the user's spinal transverse process and erector muscles [0113].
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsien as applied to claim 1 above, and further in view of Bhat et al. U.S. Publication No. (2013/0112213 A1).
With respect to claim 6, Hsien substantially discloses the invention as claimed except the apparatus further comprises a rotating protrusion protruding outwardly from a top face of the main body, wherein the rotating protrusion is configured to vibrate or rotate based on an electrical signal 28Attorney Docket No. PB19-0004-US from a controller disposed inside the main body.  
Bhat et al. however, teaches an apparatus and methods for conforming a support to a body (abstract) comprising one or more vibrating elements may be attached or integrated into the assembly, e.g., along the outer layer of the outer pad. These vibrating elements may vibrate to impart micro or macro vibrations directly against the contacted skin surface to relieve pressure over the contact area or into the fluid pad itself to indirectly vibrate against the skin surface. The vibrating elements may generate micro-vibrations on the order of about, e.g., 10 to 500 microns, in amplitude with a frequency ranging from about, e.g., 10 Hz to 300 Hz. These vibrations may allow for increased blood circulation and may also help decrease the incidence of pressure ulcers. Moreover, the vibrating elements may be comprised of piezoelectric, nitinol, or any other actuator driven elements [0026].
In view of the teachings of Bhat et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spine restorator of Hsien a rotating protrusion protruding outwardly from a top face of the main body, wherein the rotating protrusion is configured to vibrate or rotate based on an electrical signal 28Attorney Docket No. PB19-0004-US from a controller disposed inside the main body to relieve pressure over the contact area.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsien as applied to claim 1 above, and further in view of Poepperling et al. U.S. Publication No. (2013/0204169 A1).
With respect to claim 7, Hsien substantially discloses the invention as claimed except wherein the apparatus further comprises a pharmaceutical pad disposed on a top face of the main body so as to protrude outwardly therefrom, wherein the pharmaceutical pad contains a topical analgesic.
Poepperling et al. however, teaches a vibration device for providing a vibration sensation to a user (abstract) to be used on the vertebrae comprising a medication pre-loaded in to the pad (120) may be a medicated cream gel, or solution as is known in the art [0071].
In view of the teachings of Poepperling et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spine restorator of Hsien by incorporating a pharmaceutical pad disposed on a top face of the main body so as to protrude outwardly therefrom, wherein the pharmaceutical pad contains a topical analgesic for providing therapeutic relief to the anatomy of the user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsien as applied to claim 1 above, and further in view of Chitwood U.S. Patent No. (7,670,307 B2).

Chitwood however, teaches a cervical traction/stretch device kit comprises a cervical traction/stretch device including an expandable bellows section which is made of non-elastic and non-stretchable material (abstract). The cervical traction/stretch device kit constructed according to the teachings of the present invention. The device 10 includes a shoulder section 14, a bellows section 16, a head frame section 17 and one of three head sections 18a (FIG. 5). The bellows (16) disposed on the main body to expand or shrink the main body or to divide the main body into two portions (14 and 18a, fig.8) via hand operated air pump with an air pressure relief valve is connected to the bellows section for manually filling the bellows section (abstract).
In view of the teachings of Chitwood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spine restorator of Hsien by incorporating an expandable or shrinkable portion disposed on the main body to expand or shrink the main body or to divide the main body into two portions to modify the length of the main body portion.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if independent claim 1 is amended to obviate the 35 U.S.C. 101 rejection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Hsien fails to disclose or fairly suggest a housing protruding outwardly to surround an edge of the pharmaceutical pad; a housing cover formed inside the housing so as to cover an outer face of the housing; a housing fixing portion protruding outwardly from one face of the housing cover; and a housing locking portion protruding in a direction facing the housing cover from a face of the housing, wherein the housing fixing portion is engaged with the housing locking portion to fix the housing cover and a height adjustment unit contained in the main body; a height maintaining portion extending horizontally from a top of the height adjustment unit; a height adjustment unit support disposed below the height adjustment unit, wherein the height adjustment unit support is configured to adjust a vertical position of the height adjustment unit; and a slid portion configured to allow the height adjustment unit support to slidably move on a bottom face of the main body along the slid portion, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786